Citation Nr: 1708877	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from January 1980 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in October 2013 and July 2016 for further development.  As that development is now complete, this matter returns to the Board for appellate review. 


FINDING OF FACT

The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in November 2006 provided compliant notice.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STRs), VA treatment records, private treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in April 2009 and December 2013.  In compliance with the Board directives, the AOJ obtained an August 2016 addendum opinion.  The Board finds that the August 2016 opinion addresses the additional questions raised by the representative that were not addressed by the December 2013 opinion.   As to the August 2016 addendum opinion, the Board finds the VA examination medical opinion adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported his conclusions with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO substantially complied with the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, including hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the Veteran provided July 2006 private medical records that establish the diagnosis of hypertension.  His April 2009 VA examination also diagnosed the Veteran with hypertension.  Moreover, the April 2009 VA examiner opined that the Veteran's hypertension had its clinical onset in July 2006.  As discussed more below, this more than a year after separation from service.  The VA examiner further noted that the Veteran reported that 18 months after discharge, he was exercising and developed angina and had a stress test.  Thus, the issue that remains is whether or not the Veteran's current hypertension is related to service.

As to the second element for establishing service connection, the Veteran's service treatment records (STRs) are silent for complaints or treatment for hypertension.  STRs include blood pressure readings on examination of 124/62 in December 1979, 140/80 in May 1983, 106/64 in March 1988, 114/74 in May 1994, and 128/72 in November 1999.  His February 2004 general medical compensation and pension examination blood pressure readings averaged 129/88.  Under VA regulations, this is not indicate a diagnosis of hypertension and there is not otherwise a diagnosis of hypertension in the STRs.  

The Veteran's post-service medical evidence of record also does not show compensable manifestations of hypertension within one year of separation of service.  While the October 2005 VA treatment records do show elevated blood pressure readings, he was not diagnosed with hypertension until July 2006, two years after service. 

However, in his November 2006 statement, the Veteran contends that his February 2004 service treatment records and his October 2005 VA treatment records show elevated blood pressure readings.  The Veteran further contends that he feels that his current hypertension is connected to his February 2004 in-service elevated blood pressure readings.  Moreover, in his August 2013 Brief, the Veteran's representative contends that his elevated blood pressure in-service warrants service connection for hypertension.  The question of whether these in-service readings, although not diagnosed as hypertension, are indicative of manifestations of the later diagnosed hypertension, involve complex questions of medical causation and require a medical opinion.  As noted, the record contains multiple opinions.  The Veteran was first provided a VA examination in April 2009.  Although this examination does not contain an opinion, the examination report indicates first onset of hypertension was in July 2006.

The Veteran was afforded a VA examination in December 2013, where is blood pressure readings averaged 138/92.  The VA examiner noted that the Veteran's in-service (February 2004) and post-service (October 2005) blood pressure average readings did not meet the criteria for diagnosing hypertension.  Thus, the VA examiner opined that it is not likely (50 percent probability or greater) that the Veteran's hypertension had its clinical onset in service or is otherwise related to active duty, or manifested to a compensable degree within one year of discharge from service.  

In his March 2016 Brief, the Veteran's representative further contends that his first symptoms of hypertension began during active duty and therefore, warrant service connection for hypertension.  In support of his contentions, the Veteran's representative cites two medical treatises which define labile hypertension or prehypertension.

In the August 2016 VA addendum opinion, the VA examiner considered the Veteran's and his representative's contentions.  The VA examiner opined that the Veteran and his representative have misinterpreted "pre-hypertension" or "labile hypertension."  The VA examiner noted that neither description can be applied to solitary or occasional blood pressure readings, which are snapshots in time.  The VA examiner identified a variety of factors that can cause blood pressure readings to be elevated in a transient fashion: excitement, fever, fear, pain, or exercise for example.  

The VA examiner further noted that to conform to a diagnosis of labile hypertension, one must first be diagnosed with hypertension, and then exhibit hypertension which is difficult to control, periodically rising in spite of treatment.  The VA examiner, citing from the Hypertension Blood Center, noted that labile high blood pressure, like malignant hypertension, pulmonary hypertension, isolated systolic hypertension, and isolated diastolic hypertension, is a high blood pressure subtype which commands a different approach to hypertension treatment.  The VA examiner noted that the Veteran has never had labile hypertension. 

The VA examiner also noted that prehypertension is not a diagnosis or a condition at all, and does not imply that a diagnosis is certain.  The VA examiner further noted that patients may have prehypertension and then no hypertension, or they may exhibit marginal blood pressures which never increase to a level at which a diagnosis is made.  The VA examiner also noted that prehypertension is simply a historical recognition that a patient is one who has justified monitoring of the blood pressure.  The VA examiner also provided a dictionary definition of prehypertension, which is the condition of having blood pressure between 120/80 mmHg and 139/89 mmHg (must be sustained, not a snapshot in time), considered an indication of risk for hypertension.  The VA examiner also noted that risk for does not mean diagnosed. 

The Board finds the August 2016 VA examiner's addendum opinion highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The examiner reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and cited to the medical authorities he relied upon in giving his opinion.  The VA examiner also addressed the Veteran's and his representative's contentions that his in-service prehypertension established in-service onset of hypertension.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

As mentioned above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As the August 2016 VA examiner opined, prehypertension is not a disability.  Thus, the Veteran's in-service (February 2004) and post-service (October 2005) elevated blood pressure readings do not establish hypertension.  They merely suggest that the Veteran was at risk for hypertension.  Thus, the Veteran's prehypertension elevated blood readings averages do not establish service connection for hypertension incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that generally requires medical expertise to determine.  Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his hypertension as the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.

As noted, the Veteran has been diagnosed has having hypertension.  The hypertension was diagnosed more than a year after separation from service and the evidence weighs against a finding that the disability was compensable within a year of separation from service.  Considering the opinion evidence it total, the Board finds that these opinions are adequate to address the remaining question of whether the hypertension that developed after service is otherwise attributable to service.  This opinion evidence weighs against a finding of such a nexus.  After this review, the evidence is against a finding of service connection.


ORDER

Entitlement to service connection for hypertension is denied.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


